DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 14-17 of this application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11, and 13-16 of copending Application No. 16/968,571. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of the instant application within the designated claims of copending Application No. 16/968,571.

    PNG
    media_image1.png
    162
    359
    media_image1.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  
Claim 8 includes the misspelled word “toll” in Line 2 which should be “tool.”  
Claim 8 includes the limitation “second pin guides” this should be “second pin guide” in the singular as only one second pin guide has been introduced. Appropriate correction is required.
Claim 14, omits the word “a” before the word “force” in Line 10.
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4 and 17, 
Regarding Claims 4 and 17, Claims 4 and 17 recite the limitation “a movable ball end” in Line 4, and “a ball shaped end” in Line 9. It is unclear if the movable ball end and the ball shaped end are the same component or if the Applicant intends for these to two separate components.
Regarding Claim 8, Claim 8 recites the limitation “second pins” in Line 3.  There is insufficient antecedent basis for this limitation.
Regarding Claim 8, Claim 8 recites the limitation “rolling it off” in Line 3, it is unclear what “it” refers to.
Regarding Claim 14, Claim 14, Line 13 recites the limitation “the body catch.” There is insufficient antecedent basis for this limitation.
Regarding Claims 5-13 and 15-16, Claims 1-3 are method claims, Claims 4-17 are drawing to a torque limiting device. Claims 5-13 and 15-16 are improperly claimed to depend upon Claims 1-3.  Claims 5-13 and 15-16 recite numerous limitations for example “the cylinder" in Line 2 of Claim 6.  There is insufficient antecedent basis for these limitation in the Claims 5-13 and 15-16, numerous revisions are required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-13 and 15-16 are rejected under 35 U.S.C. 112(d)
Regarding Claims 5-13 and 15-16, Claims 1-3 are method claims, Claims 4-17 are drawing to a torque limiting device. Claims 5-13 and 15-16 do not further limit the claims upon which each of Claims 5-13 and 15-16 depend upon.
Regarding Claim 8, Claim 8 does not further limit Claim 1 (or Claim 4) because Claim 8 recites an improper limitation of a retention slot that replaces a second pin guide.  Therefore, Claim 8 does not further limit Claim 1 because Claim 8 must include all of the limitations of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beger (US 6,021,694). 
Regarding Claim 1, Berger discloses a method of torque limiting, the method comprising: placing an actuator (36) in a tool containment interface (space in between 16/17) of a handle (2/16/17); movable mounting a tool portion (1) with an actuation catch (10) and a work piece engaging region (WER) (4) in the interface (space in between 16/17); applying sufficient force to the actuator (36) to disengage the tool portion (1) when a torque limit is met.
Regarding Claim 2, Berger discloses the method of Claim 1, as previously discussed above, wherein the movable mounting to the handle is via pins (20), guides (6) and slots (11).
Regarding Claim 8, Berger discloses the method of Claim 1, as previously discussed above, wherein the tool portion (1) has a retention slot (11) tool containment (space in between 16/17) by rotating it off a first pin (20) and a second pin (24). See Fig. 1.
Regarding Claim 14, Beger discloses a disposable torque limiting device comprising: a handle with a tool containment interface (space in between 16/17); a first guide (the hole/interface where 24 connects or passes through 16 and 17);  and a third guide (the hole/interface where 20 connects or passes through 16 and 17) formed through the handle (2/16/17); an actuator (36) mounted in the handle; a tool portion (1) configured to movable fit in at least part of the tool containment comprising: a work piece engaging region (WER) (4); a second guide (6) formed in the tool portion (11); a guide slot (11) formed in the tool portion (1); a lever catch (11) forming an interface for force lever end (46) of the actuator (36); a first fastener (24) configured to fit snugly in 
Regarding Claim 17, under a broadest reasonable interpretation of the instant claim language, Hayes, as modified, meets the limitations of Claim 17 as best understood, as applied above to Claim 14.
Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes, JR. (US 2016/0075005 A1). 
Regarding Claim 1, Hayes discloses a method of torque limiting, the method comprising: placing an actuator (82/80) in a tool containment interface (62/64) of a handle (60); movable mounting a tool portion (70) with an actuation catch (detent of jaw (70), see Paragraph 0016) and a work piece engaging region (WER) (76) in the interface (62/64); applying sufficient force to the actuator (82/80) to disengage the tool portion (70) when a torque limit is met. See Fig. 2A and 2B.
Regarding Claim 3, Hayes discloses the method of Claim 1, as previously discussed above, wherein the catch is one of a body catch and a lever catch (detent of jaw (70), see Paragraph 0016); and, the actuator (82/80) terminates on one of a ball shaped end (80A) that forms and interface with the body catch and a force lever that forms an interface with the lever catch. See Fig. 2A and 2B.
Regarding Claim 4, Hayes discloses a disposable torque limiting device comprising: a handle (60) with a tool containment interface (62/64) formed on a front side of the handle (60); a first pin guide (68A, See Fig. 3B) formed through the handle 
Regarding Claim 5, Hayes discloses the method of Claim 1, as previously discussed above, further comprising a containment (62) with an annular wall and a closed end (84) is formed in the handle to mount the actuator (80/82) to the handle (20). See Fig. 3A.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, JR. in view of ALWAYSE ENGINEERING (https://web.archive.org/web/20161226221106/http://www.alwayse.co.uk/ball-transfer-units/spring-loaded-units/large-top-flange.html).
Regarding Claim 6, Hayes discloses the method of Claim 1, as previously discussed above.
Hayes does not disclose wherein the actuator further comprises a generally cylindrical housing with an open end and an end portion closing off the cylinder; a spring resting against the end portion; and, a ball fitted into the housing and extending into the body catch.
However, Alwayse (Plain Body) teaches an the actuator further comprises a generally cylindrical housing with an open end and an end portion closing off the cylinder; a spring resting against the end portion; and, a ball fitted capable of being fitted  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hayes, the actuator further comprises a generally cylindrical housing with an open end and an end portion closing off the cylinder; a spring resting against the end portion; and, a ball fitted into the housing and extending into the body catch, as a matter or design choice, requiring routine experimentations, without a new or unexpected result, for the purpose of reducing the number of individual loose parts, thereby, allowing for more efficient manufacturing and assembly.
Regarding Claim 7, Hayes, as modified, further discloses wherein the spring has a predetermined compressive force limit. See Alwayse, “Plain Body” embodiment (stating “Maximum Load Capacity up to 170kg”).
Claims 10-11, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes, JR., in view of ALWAYSE ENGINEERING, in further view of Kordes (US 2,982,536).
Regarding Claim 10, Hayes, as modified by Alwayse, discloses the limitations of Claim 6, as previously discussed above.
Hayes, as modified, does not disclose a bushing.
However, Kordes teaches an elastomeric bushing as a spring element. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hayes, as modified by Alwayse, wherein the actuator further comprises of an elastomeric bushing as an 
Hayes, as modified by Alwayse and Kordes, further discloses wherein the bushing has a diameter less than the diameter inside the containment. See Kordes, Fig. 3.
Regarding Claim 11, Hayes, as modified by Alwayse, discloses the limitations of Claim 7, as previously discussed above.
Hayes, as modified, does not disclose a bushing.
However, Kordes teaches an elastomeric bushing as a spring element. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Hayes, as modified by Alwayse, wherein the actuator further comprises of an elastomeric bushing as an alternate means of achieving the same results, requiring routine experimentations, without a new or unexpected result, for the purpose of saving costs.
Hayes, as modified by Alwayse and Kordes, further discloses wherein the bushing (Kordes, 3)  fits into a well (Kordes, 12) to configured to retain it and allowing volume around the bushing for expansion which will occur during compression by the application of force to the ball shaped nose (Hayes, 80A).
Regarding Claim 13, Hayes, as modified, meets the limitations of Claim 13 as best understood, as applied above to Claims 10 and 11.
Regarding Claim 15
Regarding Claim 16, Hayes, as modified, discloses the limitations of Claim 11, as previously discussed above, wherein the force lever (Hayes, 80A) is frangible. Frangible is defined as “easily broken.” See Meriam Webster Dictionary. Under a broadest reasonable interpretation of the instant claim language the force lever (Hayes, 80A) of Hayes, as modified, is capable of being easily broken, as steel is fragile and brittle especially under cold temperatures.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Beger, in view of ALWAYSE ENGINEERING, in further view of Kordes (US 2,982,536).
Regarding Claim 9, Beger discloses the method of Claim 2, as previously discussed above.
Beger may not explicitly disclose wherein the actuator further comprises of an actuation body and an elastomeric bushing configured to cause a ball shaped nose of the actuation body to apply a predetermined amount of force to the body catch.
However, Alwayse teaches an actuator comprising a ball shaped nose of the actuation body to apply a predetermined amount of force to the body catch. See Alwayse, “Plain Body” embodiment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Beger, wherein the actuator further comprises of an actuation body configured to cause a ball shaped nose of the actuation body to apply a predetermined amount of force to the body catch, as an alternate means of achieving the same results, requiring routine experimentations, 
Beger, as modified by Alwayse, does not disclose wherein the actuator further comprises of an elastomeric bushing. 
However, Kordes teaches an actuator that comprises of an elastomeric bushing. See Kordes, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Beger, as modified by Alwayse, wherein the actuator further comprises of an elastomeric bushing as an alternate means of achieving the same results, requiring routine experimentations, without a new or unexpected result, for the purpose of saving costs.
Regarding Claim 12, Beger, as modified, meets the limitations of Claim 12, as best understood, as applied above to Claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723